Citation Nr: 1456688	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-24 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for a mild cognitive disorder secondary to Parkinson's disease with posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah.  

The Veteran was originally granted service connection in a December 2010 rating decision.  This rating decision granted service connection for PTSD, and assigned a 30 percent initial rating.  In the August 2012 rating decision, he was granted an increased initial rating, to 50 percent, for PTSD.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  

In a subsequent August 2014 rating decision, the Veteran was granted service connection for Parkinson's disease with a mild cognitive disorder.  As the primary symptomatology of the Veteran's Parkinson's disease was a cognitive disorder, this rating was combined with the Veteran's prior service connection award for PTSD.  The prior 50 percent disability rating for this award was continued.  


FINDINGS OF FACT

1.  The Veteran's PTSD with depressive features is characterized by a depressed mood, anxiety, and disturbed sleep patterns, but has not resulted in occupational and social impairment with deficiencies in most areas.  

2.  The Veteran's Parkinson's disease results, to a mild degree, in stooped posture, balance impairment, bradykinesia or slowed motion, loss of automatic movement, tremor, speech changes, and some muscle rigidity and stiffness of the right upper extremity.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD with depressive features have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Codes 9326, 9411 (2014).

2.  The criteria for a separate compensable rating of 30 percent for Parkinson's disease have been met.  38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8004 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to him in the form of August and October 2010 letters which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the disability rating assigned following a grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in June 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  




Separate evaluation

As an initial matter the Board notes that the Veteran appealed the initial rating assigned for his PTSD with depressive features.  This was initially evaluated under Diagnostic Code 9411 which evaluates PTSD and during the pendency of the appeal a 50 percent evaluation for PTSD with depressive features was granted.  As explained in the Introduction, during the pendency of the appeal, the RO also granted service connection for Parkinson's disease in an August 2014 rating decision.  This rating decision combined the rating for Parkinson's disease with mild cognitive disorder with the rating for PTSD and changed the Diagnostic Code from 9411 to Diagnostic Code 8006-9411.  The August 2014 rating decision explained that the rating schedule requires that we rate the residuals of Parkinson's disease separately when they combine to reach a 30 percent evaluation or more.  Accordingly, this rating decision provided a separate 10 percent evaluation for motor dysfunction to include tremors and considered all other symptoms of the Parkinson's disease to essentially constitute pyramiding with the already service-connected PTSD.  Thus, although it appeared the RO was trying to assign higher than the minimum 30 percent under Diagnostic Code 8006, as the RO found any cognitive impairment from Parkinson's constituted pyramiding, the result was the Veteran really only received a 10 percent rating for his Parkinson's symptoms of motor dysfunction.  

The Board notes, however, that a separate disability rating is warranted for the Veteran's Parkinson's disease.  The evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, a practice known as pyramiding, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible, however, for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In the present case, the Veteran has been granted service connection for both PTSD and Parkinson's disease, as noted above.  His Parkinson's disease has primarily manifested as a cognitive disorder, resulting in a disability evaluation based on the rating criteria for mental disorders.  Significantly, the Veteran underwent a VA examination in June 2014 VA to specifically determine whether the cognitive symptoms from Parkinson's disease overlapped with the symptoms of PTSD.  The June 2014 VA examiner explained that the Parkinson's did result in mild cognitive disorder associated with sleep disturbance (flinging arms violently, uttering nonsensical words and tossing and turning during sleep).  The examiner further opined that there were "no overlapping symptoms between Parkinson's disease and PTSD.  For clarification purposes, the sleep disturbance in PTSD is manifested as nightmares, which is not the case with Parkinson's disease."  Furthermore, according to the medical evidence of record, the Veteran also displays physical manifestations of Parkinson's disease.  

Specifically, the Veteran was afforded an April 2014 VA examination to evaluate his Parkinson's disease.  On objective evaluation, the Veteran was noted to display stooped posture, balance impairment, bradykinesia or slowed motion, loss of automatic movement, tremor, speech changes, and some muscle rigidity and stiffness of the right upper extremity.  All these manifestations were characterized as mild in degree.  

The Veteran's motor dysfunction resulting from his Parkinson's disease was rated by the agency of original jurisdiction as 10 percent disabling under Diagnostic Code 8103, for convulsive tics.  Under this code, a 10 percent rating is warranted for moderate tics, and the maximum schedular rating of 30 percent is granted for severe tics.  38 C.F.R. § 4.124a, Diagnostic Code 8103.  

The Board finds, however, that evaluation of motor dysfunction solely based on convulsive tics does not take into account the remainder of the Veteran's symptoms from Parkinson's disease, to include cognitive symptoms, balance impairment and a stooped posture.  The Veteran's Parkinson's disease has also been rated under Diagnostic Code 8004, for paralysis agitans, as part of a hyphenated code with Diagnostic Code 9411.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 8004 provides a single minimum schedular rating of 30 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8004.  A compensable rating under this code requires ascertainable residuals.  38 C.F.R. § 4.124a, Note.  As the Veteran displays objective residuals of his Parkinson's disease such as tremors and balance impairment, and has cognitive symptoms that were explicitly found to be separate and distinct from the PTSD symptoms, the Board finds that the Parkinson's disease should not be combined with the PTSD and a separate compensable rating is warranted under Diagnostic Code 8004.  As such, a separate compensable 30 percent rating under Diagnostic Code 8004 for residuals of Parkinson's disease, including the cognitive, motor, balance and posture symptoms, is granted.  Such a grant is in lieu of the current grant of 10 percent under Diagnostic Code 8103, however, as both codes take into account the Veteran's motor dysfunction.  

Increased Evaluation for PTSD with Depressive features

The Veteran seeks an initial rating in excess of 50 percent for PTSD with depressive features.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's PTSD was previously rated under Diagnostic Code 9411, for PTSD, and is now rated under Diagnostic Code 9326, for dementia due to other neurologic or general medical conditions.  Both codes utilize the General Rating Formula for Mental Disorders.  

Under the rating formula for psychiatric disorders, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9326, 9411.  

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

VA examinations and clinical evaluations reflect assignment of various Global Assessment of Functioning (GAF) scores.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  

A GAF score of 40-31 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.).  A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

The Veteran was afforded VA psychiatric examinations in September 2010, October 2012, and June 2014.  VA outpatient treatment records and Social Security Administration records have also been obtained and reviewed.  After a review of all the evidence, lay and medical, the Board finds that the Veteran's service-connected PTSD with depressive features warrants no more than the currently-assigned 50 percent initial rating.  

Specifically, the Veteran's psychiatric disorder does not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as would warrant a 70 percent rating.  According to the September 2010, October 2012, and June 2014 examination reports, the Veteran reported emotional numbing and social isolation following his return from Vietnam.  A depressed mood and occasional episodes of a sudden onset of dread were also reported.  He endorsed both difficulty falling and staying asleep, and nightmares.  He avoided movies, television shows, or other stimuli which could trigger thoughts of his experiences in Vietnam.  While he has reported some suicidal thoughts, he has denied any plans or prior attempts, and also denied any homicidal thoughts or plans.  

At all times of record, his speech has been logical and relevant, and he has been cooperative with various VA examiners.  He has been fully-oriented at all times of record, and denied hallucinations, delusions, or other symptoms of impaired reality testing.  He has also denied obsessional rituals, spatial disorientation, or incapacitating panic or anxiety attacks.  His thought processes and content, judgment, and reasoning were all within normal limits, according to the various examiners.  Some mild memory loss was observed, however.  All examiners of record have found him competent to manage his household and his finances, and perform all activities of daily living and self-care.  Due to neurological impairment of the upper extremities, however, he did experience some difficulty performing fine motor tasks such as tying his shoes and buttoning his shirt.  His clothing and grooming were neat and clean.  

Socially, the Veteran remains married to his wife of many years, and has some contact with his adult children, several grandchildren, and other family members.  In fact, during the October 2012 VA examination the Veteran explained he had a "really good" relationship with his grandchildren and enjoyed having them around the house, he further reported that he talked to his daughter "all the time" and his son "daily."  Otherwise, his social contacts were limited.  Some hobbies, such as golfing, building model helicopters and ships were reported.  He worked for 30 years for the postal service until he became eligible to retire in December 2011.  He denied any difficulties with employment prior to his retirement.  The June 2014 VA examination noted that his psychiatric symptoms could mildly prevent him from occupational functioning.  He reported a history of alcohol and tobacco use for many years, but recently discontinued both.  He denied any history of violence, impaired impulse control, or legal difficulties.  On his most recent VA examination in 2014, his symptoms were characterized as "mild or transient," according to the examiner.  His Global Assessment of Functioning (GAF) scores have been between 45-60, indicative of moderate to serious symptomatology, but without any indication of total or near total social or occupational impairment.  

Overall, the Board finds the preponderance of the evidence to be against a disability rating in excess of 50 percent for a cognitive disorder secondary to Parkinson's disease with PTSD.  As noted above, the Veteran's symptoms do not more nearly approximate occupational and social impairment with deficiencies in most areas.  Rather, he has maintained relationships with his family and continues to participate in hobbies.  The effect on employment was described by examiners as mild.  Although there were some notations of suicidal ideation and irritability, the overall effect of such symptoms was not of such a level to be akin to occupational and social impairment with deficiencies in most areas.  In fact, the October 2012 VA examiner concluded the symptoms resulted in occupational and social impairment with occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation and the June 2014 VA examiner concluded all of the mental diagnoses resulted in occupational and social impairment due to mild or transient symptoms.  Accordingly, an evaluation in excess of 50 percent is not warranted at this time.  Moreover, as the Veteran has displayed a similar level of impairment during the pendency of this appeal, a staged rating is not warranted at the present time.  Hart, 21 Vet. App. at 505.  

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on social and occupational impairment.  See 38 C.F.R. §§ 4.130, Diagnostic Codes 9326, 9411.  The symptomatology and impairment caused by the Veteran's cognitive disorder and PTSD are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  Various VA examiners have stated that the Veteran's service-connected disabilities do not provide an appreciable burden to his employment, as he was employed on a fulltime basis for many years prior to his retirement based on length of service.  The Veteran has also not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In conclusion, the preponderance of the evidence is against a disability rating in excess of 50 percent for PTSD with depressive features.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

An initial rating in excess of 50 percent for PTSD with depressive features is denied.  

A separate compensable rating of 30 percent for Parkinson's disease is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


